DETAILED ACTION
The receipt is acknowledged of applicants’ IDS filed 02/05/2021; and election filed 08/10/2022.

	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of invention II, claims 16-20, in the reply filed on 08/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). In order to advance the prosecution species election has been withdrawn. 

Claims 1-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/26/2019.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,050,348. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the issued claims are directed to same subject matter as follows: a transdermal delivery patch produced without heat sealing, the transdermal patch comprises (a) a polymer matrix active ingredient (AI) layer having a skin-contacting surface and a non-skin contacting surface; the AI layer comprising an AI, a first pressure sensitive adhesive (PSA), and at least one volatile component which is at least partly solubilized in the first PSA; (b) a release liner in direct contact with the skin-contacting surface of the AI layer, the perimeter of which extends beyond the perimeter of the AI layer in all directions; (c) an overlay adjacent to the non-skin contacting surface of the AI layer, the perimeter of which extends beyond the perimeter of the AI layer in all directions; the overlay comprising: (i) a second PSA layer; and (ii) an overlay covering; and (d) an internal backing layer between the AI layer and the overlay; wherein the release liner and the PSA layer of the overlay are in direct contact with and adhered to each other around the perimeter of the Al layer to form a PSA seal between the overlay and the release liner, and the solubility of the volatile component in the second PSA is less than the solubility of the volatile component in the first PSA such that the PSA seal between the overlay and the release liner reduces or prevents loss of the at least one volatile component from the Al layer. The issued claims anticipate the present claims. 

Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,747,888. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the issued claims are directed to same subject matter as follows: a transdermal delivery patch produced without heat sealing, the transdermal patch comprises (a) a polymer matrix active ingredient (AI) layer having a skin-contacting surface and a non-skin contacting surface; the AI layer comprising an AI, a first pressure sensitive adhesive (PSA), and at least one volatile component which is at least partly solubilized in the first PSA; (b) a release liner in direct contact with the skin-contacting surface of the AI layer, the perimeter of which extends beyond the perimeter of the AI layer in all directions; (c) an overlay adjacent to the non-skin contacting surface of the AI layer, the perimeter of which extends beyond the perimeter of the AI layer in all directions; the overlay comprising: (i) a second PSA layer; and (ii) an overlay covering; and (d) an internal backing layer between the AI layer and the overlay; wherein the release liner and the PSA layer of the overlay are in direct contact with and adhered to each other around the perimeter of the Al layer to form a PSA seal between the overlay and the release liner, and the solubility of the volatile component in the second PSA is less than the solubility of the volatile component in the first PSA such that the PSA seal between the overlay and the release liner reduces or prevents loss of the at least one volatile component from the Al layer. The issued claims anticipate the present claims. 

Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,246,978. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the issued claims are directed to same subject matter as follows: a transdermal delivery patch produced without heat sealing, wherein the transdermal delivery patch produced without heat sealing, the transdermal patch comprises (a) a polymer matrix active ingredient (AI) layer having a skin-contacting surface and a non-skin contacting surface; the AI layer comprising an AI, a first pressure sensitive adhesive (PSA), and at least one volatile component which is at least partly solubilized in the first PSA; (b) a release liner in direct contact with the skin-contacting surface of the AI layer, the perimeter of which extends beyond the perimeter of the AI layer in all directions; (c) an overlay adjacent to the non-skin contacting surface of the AI layer, the perimeter of which extends beyond the perimeter of the AI layer in all directions; the overlay comprising: (i) a second PSA layer; and (ii) an overlay covering; and (d) an internal backing layer between the AI layer and the overlay; wherein the release liner and the PSA layer of the overlay are in direct contact with and adhered to each other around the perimeter of the Al layer to form a PSA seal between the overlay and the release liner, and the solubility of the volatile component in the second PSA is less than the solubility of the volatile component in the first PSA such that the PSA seal between the overlay and the release liner reduces or prevents loss of the at least one volatile component from the Al layer. The issued claims anticipate the present claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for very specific device having specific structure and ingredients of each layer of the claimed transdermal device, does not reasonably provide enablement for the full broad scope of the device produced by the process as claimed by claim 16, as explained below.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."  These factors include, but are not limited to: (a) the nature of the invention; (b) the breadth of the claims; (c) the state of the prior art; (d) the amount of direction provided by the inventor; (e) the existence of working examples; (f) the relative skill of those in the art; (g) whether the quantity of experimentation needed to make or use the invention based on the content of the disclosure is "undue"; and (h) the level of predictability in the art (MPEP 2164.01 (a)).
Nature of the invention and Breadth of the claims: The claims are directed to a transdermal drug delivery patch that encompass all materials in terms of all adhesives, all drugs and all volatile substances, yet the patch still delivers all drugs and all volatile substances, known and unknown, and have the claimed solubility in the first and second adhesives that are not recited, and can be produced without heat sealing, regardless of the type of the adhesive. MPEP 2164.01(c) states: “When a compound or composition claim is limited by a particular property/function, enablement of that claim should be evaluated based on that limitation. The enabling disclosure must teach the skilled artisan how to make and use the claimed transdermal patch to achieve specific solubility of drugs and volatile substances in the patch in first and second adhesives using the broad scope of the claims. Further, it is well established that, the enabling specification must teach those skilled in the art to make and use the full scope of the claimed invention without undue experimentation. “Although not explicitly stated in section 112, to be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation." Vaeck, 947 F.2d at 495, 20 USPQ2d at 1444; Wands, 858 F.2d at 736-37, 8 USPQ2d at 1404; In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (the first paragraph of section 112 requires that the scope of protection sought in a claim bear a reasonable correlation to the scope of enablement provided by the specification).” In re Wright (CAFC) 27 USPQ2d 1510 at 1513.
With regard to scope, the specification describes very specific structure of a transdermal patch wherein each layer comprises specific ingredients in order to provide specific solubility in specific adhesives. The specification described only ethinyl estradiol and levonorgestrel as active agent and only DMSO and ethyl acetate as volatile substances. The disclosure further limits the material of the PSA in AI layer to very specific combination of acrylate adhesive, and the PSA in of the overlay to specific PIB in order to provide solubility of DMSO in PSA layer of the overlay less than solubility in the PSA of AI layer. Further materials of the overlay used by applicant are very limited comprising internal backing and intermediate backing. The specification places clear boundaries on the transdermal device structure and materials while claim 16 is very broad embracing unlimited adhesives, drugs, volatile substances, etc. The drugs and volatile substances embraced by the claims are so broad and cannot assure a skilled artisan that all of them would have more solubility in any adhesive of the AI layer than in the adhesive of the overlay layer. Thus, it is incumbent upon the disclosure to teach the skilled artisan how to make and use the full scope of the claimed transdermal patch embraced by the claims without undue experimentation.
Amount of direction provided by the inventor and existence of working examples: At the outset, it is noted that the instant disclosure does not provide a working example wherein any transdermal patch within the broad scope of the claims comprising first adhesive and second adhesive would provide solubility of the any volatile substance in any adhesive of the AI layer more than adhesive of overlay layer. Drugs vary drastically in their properties including solubility, volatility, hydrophilicity and lipophilicity, etc. Therefore, the structure of the device as claimed having first adhesive in AI layer and second adhesive in overlay layer may work for some drugs and volatile substances, but not for the broad scope of the claimed drugs and volatile substances. Although, the specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970), lack of a working example is a factor to be considered, especially in a case involving an unpredictable and undeveloped art. The transdermal art is unpredictable, and the materials forming transdermal devices are virtually limitless in the art and there is nothing in the specification that equates or correlates that all of the art known drugs, adhesive polymers and volatile substances, permeation enhancer, etc., utilized to build transdermal devices and transdermal formulations are similar and that all of them result in the same effect as claimed in the instant application. See the abstract of the article by Minghetti et al. “Measuring adhesive performance in transdermal delivery system", IDS filed 05/18/2018, copy provided in the parent application: 

    PNG
    media_image1.png
    502
    1645
    media_image1.png
    Greyscale

In the absence of any guidance regarding transdermal devices and formulations other than specific structure and layers of the disclosed devices and ingredients forming each layer, a practitioner would turn to trial and error experimentation in testing every known device structure, formulations of layers, active agents, volatile substances, etc., in all the possible combinations, in order to compose transdermal patch having the claimed effect. It is not obvious from the disclosure of specific transdermal devices comprising specific structure and materials of each layer, such adhesive polymer, drugs, volatile solvent, humectants, and permeation enhancers, etc., in specific amounts to deliver ethinyl estradiol and levonorgestrel if all other adhesives polymers and all formulations will work to provide the same solubility for any drug and any volatile substance. In re Dreshfield, 110 F.2d 235, 45 USPQ 36 (CCPA 1940), gives this general rule: "It is well settled that in cases involving chemicals and chemical compounds, which differ radically in their properties it must appear in an applicant's specification either by the enumeration of a sufficient number of the members of a group or by other appropriate language, that the chemicals or chemical combinations included in the claims are capable of accomplishing the desired result. A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that the transdermal devices fall within the scope of a claim will possess the alleged activity.  See In re Riat et al. (CCPA 1964) 327 F2d 685, 140 USPQ 471; In re Barr et al. (CCPA 1971) 444 F 2d 349, 151 USPQ 724. 
The specification provides no guidance, in the way written description, regarding transdermal patch comprising other than combination of ethinyl estradiol and levonorgestrel, any volatile substance other than DMSO, any adhesive for the layer AI other than polyacrylate adhesive copolymer having a 2-ethylhexyl acrylate monomer and 50 to 60 wt% vinyl acetate as co-monomer; and PSA of the overlay layer other than combination of 5 to 45 wt% crospovidone, 10 to 60 wt% low viscosity PIB, 2 to 15 wt% high viscosity PIB, 10 to 60 wt% polybutene, and 0 to 20 wt% mineral oil. It is not obvious from the disclosure of such a specific combination of drugs, one volatile substance and specific adhesives in each layer of the device if all drugs, all volatile substances and all adhesives in all possible combinations will work in the same way.
Thus, the relevant question in light of the failure of the application to provide a working example is whether the claim is otherwise disclosed such that the skilled artisan would be able to use the invention commensurate with the full scope of what is claimed. 
State of the prior art and level of predictability in the art: The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws.  In cases involving unpredictable factors, such as most chemical reactions, pharmaceuticals, and transdermal drug delivery, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.
In the instant case, at the time of the invention it was known that many variables control the adhesive performance including the type of the adhesive, the drug, the additives in the transdermal formulation, as well as structure of the layers of the transdermal patch including materials and dimensions, see the abstract of the article by Minghetti et al. “Measuring adhesive performance in transdermal delivery system", provided above.
Further, the state of the art recognized patch comprising two adhesive layers: polyacrylate adhesive layer comprising active agent, and silicone or PIB adhesive layer adjacent to overlay layer, as disclosed by Jung (discussed below), and examples 3 and 4 of Ebert. However, the state of the art does not recognize combination of the claimed structure of the patch wherein the active agent is ethinyl estradiol and levonorgestrel, the volatile substance is DMSO, PSA for layer AI is copolymer having a 2-ethylhexyl acrylate monomer and 50 to 60 wt% vinyl acetate, and PSA of the overlay layer is a combination of 5 to 45 wt% crospovidone, 10 to 60 wt% low viscosity PIB, 2 to 15 wt% high viscosity PIB, 10 to 60 wt% polybutene, and 0 to 20 wt% mineral oil, along with the presence of the intermediate and internal backing layers, wherein the patch is produced without heat sealing.
Relative skill of those in the art and quantity of experimentation needed to make or use the invention: Although the relative level of skill in the art is high, one of ordinary skill would not have been able to determine the structure of transdermal device encompassed by the broad scope of the claims without undue experimentation. This is true in view of diversity of the active ingredients, volatile substance, adhesives and their properties. Therefore, to provide a transdermal device within the broad scope of the claims, one skilled in the art must determine by extended experimental study what member from each category can be combined with which members from the other categories, drugs, volatile substances, adhesive, etc. When the above factors are weighed together, one skilled in the art would be burdened with undue experimentation to determine the structure of each layer of the transdermal device as broadly claimed to achieve the alleged activity. One skilled in the art would have to conduct time-consuming and costly experimental methods to determine which "drug", "volatile substance", “adhesive”, etc., will be combined successfully to provide the instantly claimed transdermal device having the alleged structure and function, and produced without heat sealing. Therefore, undue experimentation becomes the burden of the practitioner. The instant application describes very specific transdermal patch and seeks to claim very broad transdermal device encompassing all possible adhesives, active agents, volatile substances and any additional agents in all the possible combinations in different layers of the patch, yet provide specific solubility and can be produced without heat sealing. The law is clear that the first paragraph of 35 USC § 112 requires more that the disclosure of a theoretical possibility. “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.  See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that ‘a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’) Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.” Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, 1005. See also Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297 (Fed. Cir. 2005) (In response to Rasmusson’s argument that the enablement requirement of section 112 does not mandate a showing of utility or, if it does, it mandates only a showing that it is “not implausible” that the invention will work for its intended purpose, the Court states, “As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”)
In view of the broad scope of the claims, the nascent and unpredictable state of the art and the failure of the application to teach one of skill in the art how to make and use the full scope of the claimed invention as asserted in the disclosure in clear, concise and exact terms, it must be concluded that one would not be enabled to make and use the invention as broadly as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/           Primary Examiner, Art Unit 1611                                                                                                                                                                                             /I.G./